Citation Nr: 0216807	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977 and from November 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO granted entitlement to 
service connection for bilateral knee chondromalacia and 
assigned a single 10 percent disability rating effective 
January 20, 1995.  The veteran perfected an appeal of the 
assigned rating.


FINDINGS OF FACT

1.  Chondromalacia of the right knee is manifested by 
complaints of pain, crepitus, and range of motion from zero 
to 95 degrees.

2.  Chondromalacia of the left knee is manifested by 
complaints of pain, crepitus, and range of motion from zero 
to 95 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate initial 
evaluation of 10 percent for right knee chondromalacia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).

2.  The criteria for entitlement to a separate initial 
evaluation of 10 percent for left knee chondromalacia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the laws 
and regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in January 1997 by instructing him to 
identify all medical care providers who had treated him for 
a knee disorder since service.  The RO also instructed him 
to provide authorizations for the release of medical records 
so that the RO could obtain the records of that treatment on 
his behalf.  The veteran responded by stating that all of 
his treatment had been provided by the VA medical center 
(MC).

The RO provided the veteran a statement of the case in 
February 1999 and supplemental statements of the case in May 
2000 and April 2002.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to a higher rating, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  In the April 2002 
supplemental statement of the case the RO informed the 
veteran of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), and instructed him to 
identify any additional evidence that might be relevant to 
his appeal so that VA could obtain that evidence on his 
behalf.  He did not respond to that notice.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service medical records 
and VA treatment records, and provided him VA medical 
examinations in April 1995, April 1998, and June 2000.  The 
reports of the medical examinations reflect that the 
examiners reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses and opinions.  

The Board notes that the veteran's representative has asked 
that the veteran be provided an additional VA examination 
because the most recent examination was conducted in June 
2000.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory duty to assist 
requires a thorough and contemporaneous medical examination 
that is sufficient to ascertain the current level of 
disability.  See Floyd v. Brown, 9 Vet. App. 88 (1996), 
appeal dismissed per curiam, 9 Vet. App. 253 (1996).  Having 
provided such an examination, VA is not obligated to provide 
the veteran an additional examination unless there is some 
indication that an increase in disability has occurred since 
the most recent examination.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999), cert. denied, 120 S. Ct. 1960 (2000); 
VAOPGCPREC 11-95.  The veteran has not indicated that the 
severity of his bilateral knee disability has increased 
since June 2000, or that a current examination would 
otherwise reveal evidence not previously shown.  The Board 
finds, therefore, that an additional VA medical examination 
is not warranted.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Factual Background

The veteran's service medical records disclose that his 
complaints of bilateral knee pain were diagnosed as 
chondromalacia.  He initially claimed entitlement to service 
connection for a knee disability in January 1995.

Examination in April 1995 revealed no swelling or deformity.  
The veteran could squat and arise, with pain in the knees.  
He could flex the knees to 95 degrees and extend the knees 
to 180 degrees.  There was bilateral crepitus present.  The 
drawer sign was negative and there was no evidence of 
instability.  A radiology study revealed that the knee joint 
spaces were well preserved bilaterally, with no significant 
arthritic changes or abnormal calcifications present.

At his April 1998 VA examination, the veteran reported 
constant pain in both knees and indicated that the knees 
swelled.  He denied actual subluxation or dislocation of the 
patellae, but stated that he had a feeling that they could 
do so.  The examiner found full range of motion in the 
knees, with no evidence of tenderness or swelling.  There 
was mild bilateral patellofemoral crepitus and the 
apprehension test was normal for both knees.

The RO obtained the veteran's VA treatment records for 1977 
through June 2000.  Those records disclose that he has 
received extensive treatment for complaints of pain in 
multiple joints, including the shoulders, elbow, wrists, 
hands, neck, back, and knees.  He was also treated for an 
affective disorder, which was found to be secondary to his 
medical condition.  The treatment records also document the 
lack of objective evidence to support the veteran's various 
complaints.  Specifically, he complained of knee pain in 
April 1996, January 1997, July 1998, May 1999, and November 
1999.  The VA treatment records do not, however, document 
any clinical or diagnostic findings pertaining to the knees.

At his June 2000 VA examination the veteran reported that he 
has been treated by VA intermittently since 1993 for his 
knees.  He reported taking medication four times a day for 
pain, and that he had used a cane since 1993.  He wore no 
type of knee brace or support.  He complained of constant 
pain in both knees, worse on the right than the left, which 
was aggravated by prolonged walking and climbing stairs.  He 
stated that he was not able to arise from a kneeling or 
squatting position, and that both knees would occasionally 
swell.

The examination showed the veteran with essentially a normal 
gait and that he was able to walk on tiptoes and heels 
without difficulty.  He was able to squat and duck walk, but 
complained of pain on doing so.  The examination of the 
knees showed no deformity, swelling, or tenderness.  He was 
able to flex both knees to 140 degrees and extend the knees 
to zero degrees, with no evidence of instability.  
Patellofemoral palpation did not produce complaints of pain 
or crepitus.  X-ray studies of both knees showed no evidence 
of fracture, dislocation, or soft tissue calcification, and 
the joint spaces were well maintained.  The examiner stated 
that there had been no significant change in the veteran's 
knee condition since the last evaluation.

A statement dated in July 2000 from the veteran's wife 
indicates that the veteran had daily pain and that he was 
unable to help with mowing the lawn or housework.  She 
stated that if he tried to help he would have increased pain 
for a week.  She did not indicate, however, in which joints 
the pain occurred.

The veteran contends that he is entitled to a 30 percent 
rating for his bilateral knee disability.  He bases this 
contention on having been told that a disability that 
affects both lower extremities automatically warrants a 
30 percent rating.  He has also submitted statements in 
which he asserted that his multiple musculoskeletal 
disabilities preclude him from being able to work.

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
an unlisted disorder is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
1998.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Musculoskeletal Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative 
arthritis.  Degenerative arthritis is to be evaluated based 
on the limitation of motion of the joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion 
but the limitation of motion is non-compensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such major joint affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints.  A 20 percent rating applies for X-ray 
evidence of involvement of two or more major joints, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides 
a 10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 for limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, 
a 20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a.

Standard of Proof

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 4.3.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

Analysis

The evidence indicates that the bilateral knee disability is 
manifested by complaints of pain and crepitus.  The normal 
range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Although the examinations in April 1998 and June 
2000 revealed normal range of motion, the examiner in April 
1995 determined that the range of motion of the knees was 
from zero degrees of extension to 95 degrees of flexion.  
For the purpose of determining the appropriate rating, 
therefore, the Board will assume that the range of motion of 
the knees is from zero to 95 degrees.

With the grant of service connection in November 1998, the 
RO evaluated the bilateral knee disability under Diagnostic 
Code 5003, for degenerative arthritis, with a parallel 
citation to Diagnostic Code 5257.  The RO apparently found 
that the knee disability, which is primarily manifested by 
pain, was analogous to degenerative arthritis.  The Board 
presumes that the rating was based on analogy because the 
X-ray studies of the knees have not revealed any evidence of 
degenerative changes.  The RO assigned a single 10 percent 
rating for having X-ray evidence of involvement of two or 
more major joints without any limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Degenerative arthritis is to be rated based on limitation of 
motion.  Separate 10 percent ratings for each joint based on 
limitation of motion requires that flexion of each knee be 
limited to 45 degrees or that extension be limited to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261.  The evidence shows that the range of motion of 
either knee, including any limitation of motion due to pain, 
is not limited to 45 degrees of flexion or 10 degrees of 
extension.  Even with consideration of complaints of pain 
the veteran can flex and extend his knees beyond the ranges 
contemplated for separate 10 percent ratings for each knee.  
DeLuca, 8 Vet. App. at 202.  The Board finds, therefore, 
that the criteria for entitlement to separate 10 percent 
ratings based on limitation of motion have not been met 
since initiation of the veteran's claim.  Fenderson, 12 Vet. 
App. at 126-27.

With the grant of service connection in November 1998 the RO 
also provided a parallel citation to Diagnostic Code 5257 
for subluxation and instability of the knee.  Entitlement to 
separate 10 percent ratings based on instability requires 
evidence showing instability in the knees that is at least 
slight.  Although the veteran has reported that his patellae 
felt as if they might give way, none of the examinations 
have revealed any objective evidence of instability in 
either knee.  The Board finds, therefore, that entitlement 
to separate 10 percent ratings based on instability has not 
been shown since initiation of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in each major joint 
that is affected by limitation of motion, if the limitation 
of motion is non-compensable under the appropriate 
diagnostic code.  The RO based the 10 percent rating for 
both knees pursuant to Diagnostic Code 5003 on the results 
of the June 1998 examination, which revealed normal range of 
motion of the knees.  The examination in April 1995, 
however, showed that flexion of the knees was limited to 
95 degrees.  Although the more recent examinations did not 
disclose any limitation of motion, the examiners did not 
consider the affect of prolonged use, including pain, in 
evaluating the functional limitations due to the bilateral 
knee disability.  See Powell v. West, 13 Vet. App. 31 (1999) 
(although the present level of disability is the issue to be 
decided, the most recent examination is not always 
controlling).  The Board finds, therefore, that the criteria 
for separate 10 percent ratings for each knee are met, in 
that each knee is affected by limitation of motion that is 
non-compensable pursuant to Diagnostic Codes 5260 and 5261.  
See Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed 
by the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The bilateral knee disability results in limited 
strength, speed, coordination, and endurance of the joints 
due to pain.  The separate 10 percent ratings that have been 
assigned pursuant to Diagnostic Code 5003 are not based 
solely on limitation of motion, in that the bilateral knee 
disability is non-compensable if evaluated on limitation of 
motion, and incorporate all of the functional limitations 
imposed by the disability.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  The functional limitations due to the bilateral 
knee disability are, therefore, appropriately compensated by 
the 10 percent ratings that are being assigned under 
Diagnostic Code 5003.  For these reasons the Board has 
considered the provisions of 38 C.F.R. § 4.40 and finds that 
those provisions do not support ratings in excess of 
10 percent for each knee.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97.  The General Counsel subsequently clarified that 
opinion and held that in order to merit separate evaluations 
under Diagnostic Codes 5003 and 5257, the disability must 
meet the criteria for the minimum evaluation under both 
Diagnostic Codes 5257 and 5003.  VAOPGCPREC 9-98.  The 
evidence does not show that the limited motion of the knees 
meets the criteria for the minimum evaluation under 
Diagnostic Codes 5260 or 5261, or that the veteran has any 
instability in the knees.  The Board finds, therefore, that 
additional ratings are not warranted.

Disability ratings equal to the minimum compensable rating 
for the joint, which is 10 percent, have been assigned under 
Diagnostic Code 5003.  The consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of the minimum 
compensable evaluations for the knees.  

The Board notes that Diagnostic Code 5003 provides a maximum 
20 percent rating for X-ray evidence of involvement of two 
or more major joints with occasional incapacitating 
exacerbations.  With the assignment of 10 percent ratings 
for each knee, the veteran has been awarded the equivalent 
of a 20 percent rating under Diagnostic Code 5003.  As 
previously stated, the criteria for separate 10 percent 
ratings, much less separate ratings in excess of 10 percent, 
under Diagnostic Codes 5257, 5260, and 5261 are not met.  No 
other diagnostic codes are shown to be relevant to the 
evaluation of the bilateral knee disability.  The Board 
finds, therefore, entitlement to separate disability ratings 
in excess of 10 percent is not shown.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

Higher ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected bilateral knee disorder has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the bilateral knee disability, as opposed to the non-
service connected multiple joint and psychiatric 
disabilities, has caused marked interference with 
employment.  Although the veteran claims to be unable to 
work due to pain in the knees, the medical evidence shows 
that he became unable to work due to post-service injuries 
to the low back and the right shoulder and the resulting 
affective disorder.  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

Entitlement to an initial separate 10 percent disability 
rating for right knee chondromalacia is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.

Entitlement to an initial separate 10 percent disability 
rating for left knee chondromalacia is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

